EXHIBIT 10.54.3

Article I.   ASSIGNMENT OF MANAGEMENT AGREEMENT
AND SUBORDINATION OF MANAGEMENT FEES

Article II.   (JPMCC 2016-JP4)

 

THIS ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORDINATION OF MANAGEMENT FEES
(this “Assignment”) is made as of December 30, 2019, by LF3 LUBBOCK CASA TRS,
LLC, a Delaware limited liability company, having its principal place of
business at 1635 43rd Street South, Suite 205, Fargo, ND 58103 (“Operating
Lessee”) to WILMINGTON TRUST, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE BENEFIT
OF THE REGISTERED HOLDERS OF JPMCC COMMERCIAL MORTGAGE SECURITIES TRUST
2016-JP4, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2016-JP4, having
an address at c/o Wells Fargo Bank, N.A., Wells Fargo Commercial Mortgage
Servicing, Three Wells Fargo, 401 S. Tryon Street, 8th Floor, MAC D1050-084,
Charlotte, North Carolina 28202, Re: JPMCC 2016-JP4 (together with its
successors and assigns, “Lender”), and is consented and agreed to by NHS LLC, a
North Dakota limited liability company, d/b/a National Hospitality Services,
having its principal place of business at 1635 43rd Street South, Suite 205,
Fargo, ND 58103 (“Manager”) and LF3 LUBBOCK CASA, LLC, a Delaware limited
liability company, having its principal place of business at 1635 43rd Street
South, Suite 205, Fargo, ND 58103 ("Fee Borrower").  Fee Borrower and Operating
Lessee are sometimes collectively, jointly and severally referred to as the
"Borrower".

ARTICLE III.   RECITALS:

A. On October 4, 2016 (the "Origination Date"), Treemont Capital Partners III,
LP, a Texas limited partnership ("Original Borrower"), executed a Promissory
Note in favor of Starwood Mortgage Capital LLC, a Delaware limited liability
company ("Original Lender"), predecessor-in-interest to Lender (as the same may
be amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, the "Note") in the original principal amount of
$8,600,000.00 (the "Loan"), which Loan was advanced pursuant to that certain
Loan Agreement dated as of the Origination Date between Original Borrower and
Original Lender (as the same may be amended, restated, replaced, supplemented,
renewed, extended or otherwise modified from time to time, the "Loan
Agreement").

B. The Loan is secured by, among other things, a Deed of Trust, Assignment of
Leases and Rents and Security Agreement dated as of the Origination Date (as the
same may be amended, restated, replaced, supplemented, renewed, extended or
otherwise modified from time to time, the "Security Instrument"), which grants
Lender, as successor-in-interest to Original Lender, a first priority lien on
the property encumbered thereby and located at 6004 Marsha Sharp Freeway,
Lubbock, Texas, more commonly known as Home2 Suites By Hilton Lubbock (the
"Property"). The Loan Agreement, the Security Instrument, the Note, the
Assumption Agreement (defined below), and all other documents and instruments
evidencing and/or securing the Loan, together with all amendments,
modifications, substitution or replacements thereof, are sometimes herein
collectively referred to as the "Loan Documents".

C. Lender is the current owner and holder of all right, title and interest in
the Loan and the Loan Documents.








D. Original Borrower desires to sell the Property to Fee Borrower, Fee Borrower
desires to purchase the Property from Original Borrower and to lease the
Property to Operating Lessee pursuant to that certain Lease Agreement dated of
even date herewith between Fee Borrower and Operating Lessee (the “Operating
Lease”), and Fee Borrower and Operating Lessee desire to assume the obligations
of Original Borrower under the Loan Documents (the "Assumption").

E.In connection with the Assumption, Operating Lessee also desires to enter into
that certain Management Agreement dated as of the date hereof, between Operating
Lessee and Manager (the "Management Agreement") (a true and correct copy of
which Management Agreement is attached hereto as Exhibit "A"), pursuant to which
terms Operating Lessee will employ Manager to exclusively rent, lease, operate
and manage the Property and Manager is entitled to receive certain fees
(collectively "Management Fees") for its management services thereunder.

F.The Assumption and the other Requested Actions (as defined in that certain
Assumption Agreement between Lender, Original Borrower, Fee Borrower and
Operating Lessee of even date herewith (the "Assumption Agreement")), including
the Operating Lessee entering into the Management Agreement, are prohibited by
the terms of the Loan Agreement, without first obtaining the written consent of
Lender.

 

G.Lender requires, as a condition to its consenting to the Assumption and other
Requested Actions in accordance with the terms of the Assumption Agreement, that
Operating Lessee confirm the conditional assignment of the Management Agreement
to Lender and that Manager subordinate the Management Agreement and its rights
and interest in the Management Fees in lien and payment to the Security
Instrument and other Loan Documents as set forth below.

 

H.Manager has agreed to subordinate the Management Agreement and all of its
rights and interest in the Management Fees in lien and payment to the Security
Instrument and other Loan Documents and to comply with the other provisions of
this Assignment as set forth below.

ARTICLE IV.  AGREEMENT

For good and valuable consideration, the parties hereto agree as follows:

Assignment of Management Agreement.  As additional collateral security for the
Loan, Operating Lessee hereby conditionally transfers, sets over and assigns to
Lender all of Operating Lessee’s right, title and interest in and to the
Management Agreement, said transfer and assignment to automatically become a
present, unconditional assignment, at Lender’s option, upon an Event of Default
by Borrower under the Loan Agreement or any of the other Loan Documents.

Subordination of Management Agreement.  The Management Agreement and any and all
liens, rights and interests (whether choate or inchoate and including, without
limitation, all mechanic’s and materialmen’s liens under applicable law) owed,
claimed or held, by Manager in and to the Property, are and shall be in all
respects subordinate and inferior to the liens and security interests created,
or to be created, for the benefit of Lender, and securing the repayment of the
Note and the performance of the obligations under the Loan Agreement and the
other Loan Documents,






and all renewals, extensions, increases, supplements, amendments, modifications
or replacements thereof.

Termination.  At such time as the Loan is paid in full and the Security
Instrument is released or assigned of record, this Assignment and all of
Lender’s right, title and interest hereunder with respect to the Management
Agreement shall terminate.

Estoppel.  Manager represents and warrants that (a) the Management Agreement is
in full force and effect and has not been modified, amended or assigned other
than pursuant to this Assignment, (b) neither Manager nor Operating Lessee is in
default under any of the terms, covenants or provisions of the Management
Agreement and Manager knows of no event which, but for the passage of time or
the giving of notice or both, would constitute an event of default under the
Management Agreement, (c) neither Manager nor Operating Lessee has commenced any
action or given or received any notice for the purpose of terminating the
Management Agreement and (d) the Management Fees and all other sums due and
payable to the Manager under the Management Agreement as of the date hereof have
been paid in full.

Agreement by Operating Lessee and Manager.  Operating Lessee and Manager hereby
agree that after receipt of written notice from Lender advising Manager that (a)
an Event of Default under the Loan Documents has occurred during the term of
this Assignment, or (b) the occurrence of any other event which would entitle
Lender to terminate, or cause the termination of, the Management Agreement in
accordance with the terms of the Loan Documents, in which event (i) Manager
shall, at the request of Lender, continue to perform all of Manager’s
obligations under the terms of the Management Agreement with respect to the
Property or (ii) at the option of Lender exercised by written notice to
Operating Lessee and Manager, Operating Lessee and Manager shall immediately
terminate the Management Agreement and Manager shall transfer its responsibility
for the management of the Property to a manager selected by Lender, in which
event Manager shall not be entitled to receive any termination fee or similar
payment owed pursuant to the terms of the Management Agreement, including but
not limited to, the "off boarding fee" set forth in the Management Fee Rider
attached to the Management Agreement.

Hotel Employees.  Operating Lessee and Manager hereby acknowledge and agree that
after receipt of written notice from Lender advising Manager that an Event of
Default under the Loan Documents has occurred during the term of this
Assignment, Manager shall, at the request of Lender, directly hire all of
Operating Lessee's eligible hotel employees at the Property.  Manager further
acknowledges and agrees that in the event Lender exercises its option to
terminate the Management Agreement and transfers the responsibility for the
management of the Property to a manager selected by Lender as provided herein,
Manager shall fully cooperate in transferring its management responsibilities
and the employment of all eligible hotel employees at the Property to such new
manager and effectuate such transfer immediately upon written notice from
Lender. For purposes of this Section 6, "eligible hotel employees" shall mean
hotel employees that (i) have not performed illegal acts, or (ii) are not then
under any disciplinary review or action.

Receipt of Management Fees.  Operating Lessee and Manager hereby agree that
Manager shall not be entitled to receive any Management Fees or other fee,
commission or other amount payable to Manager under the Management Agreement for
and during any period of time that any Event of Default has occurred and is
continuing; provided, however, that notwithstanding anything






to the contrary (a) Manager shall not be obligated to return or refund to Lender
any Management Fee or other fee, commission or other amount already received by
Manager prior to the occurrence of the Event of Default, and to which Manager
was entitled under this Assignment and (b) in the event Operating Lessee loses
possession of the Property in connection with exercise by Lender of its rights
or remedies pursuant to this Assignment, the Note, the Security Instrument, the
Loan Agreement or the other Loan Documents, Manager shall be entitled to collect
any Management Fee or other fee, commission or other amount accrued but unpaid
prior to the occurrence of the Event of Default, and to which Manager was
entitled under this Assignment.  Nothing in this Assignment shall prohibit
Manager from terminating the Management Agreement pursuant to the terms thereof
for failure to receive the management fee due thereunder.

Consent and Agreement by Manager.  Manager hereby acknowledges and consents to
this Assignment and the terms and provisions of Article 7 of the Loan
Agreement.  Manager agrees that it will act in conformity with the provisions of
this Assignment, such provisions of the Loan Agreement and Lender’s rights
hereunder or otherwise related to the Management Agreement.  In the event that
the responsibility for the management of the Property is transferred from
Manager in accordance with the provisions hereof, Manager shall, and hereby
agrees to, fully cooperate in transferring its responsibility to a new
management company and effectuate such transfer no later than thirty (30) days
from the date the Management Agreement is terminated.  Further, Manager hereby
agrees (a) not to contest or impede the exercise by Lender of any right it has
under or in connection with this Assignment and (b) that it shall, in the manner
provided for in this Assignment, give at least thirty (30) days prior written
notice to Lender of its intention to terminate the Management Agreement or
otherwise discontinue its management of the Property.

Lender’s Agreement.  So long as an Event of Default has not occurred and is
continuing, Lender agrees to permit any sums due to Operating Lessee under the
Management Agreement to be paid directly to Operating Lessee.

Further Assurances.  Manager further agrees to (a) execute such affidavits and
certificates as Lender shall require to further evidence the agreements herein
contained, (b) on request from Lender, furnish Lender with copies of such
information as Operating Lessee is entitled to receive under the Management
Agreement and (c) cooperate with Lender’s representative in any inspection of
all or any portion of the Property.  Manager hereby acknowledges that some, or
all, permits, licenses and authorizations necessary for the use, operation and
maintenance of the Property (collectively, the “Permits”) may be held by, or on
behalf of, the Manager.  By executing this Assignment, Manager (i) agrees that
it is holding or providing all such Permits for the benefit of Operating Lessee
and (ii) agrees that as security for the repayment of the Obligations by
Borrower in accordance with the Loan Agreement, to the extent permitted by
applicable law, Manager hereby grants to Lender a security interest in and to
the Permits.  Moreover, Manager hereby agrees that, upon an Event of Default, it
will assign the Permits to Lender if such Permits are assignable or otherwise
continue to hold such Permits for the benefit of Lender until such time as
Lender can obtain such Permits in its own name or the name of a nominee.

Assignment of Proceeds.  Manager acknowledges that, as further security for the
Note, (a) pursuant to the Assignment of Leases and Rents dated as of the
Origination Date (as the same may be amended, restated, replaced, supplemented,
or otherwise modified from time to time, the “Assignment of Leases”), Borrower
has assigned to Lender, among other things, all of Borrower’s






right, title and interest in and to all of the revenues of the Property and
(b) Borrower and Lender, among others, have entered into that certain Cash
Management Agreement dated as of the Origination Date (as the same may be
amended, restated, replaced, supplemented, or otherwise modified from time to
time, the “Cash Management Agreement”), pursuant to which Borrower has agreed
that any Rents, and other income and proceeds from the Property are to be
deposited directly into an account of the Lender established pursuant to the
Cash Management Agreement.  Manager hereby assumes the obligations of "MH
Partners, LLC, a Tennessee limited liability company" under the Cash Management
Agreement to the same extent as if Manager had signed the Cash Management
Agreement as of the Origination Date.

Manager Not Entitled to Rents.  Manager acknowledges and agrees that it is
collecting and processing the Rents solely as the agent for the Operating Lessee
and Manager has no right to, or title in, the Rents.  Notwithstanding anything
to the contrary in the Management Agreement, the Manager acknowledges and agrees
that the Rents are the sole property of the Operating Lessee, encumbered by the
lien of the Security Instrument and other Loan Documents in favor of Lender.  In
any bankruptcy, insolvency or similar proceeding the Manager, or any trustee
acting on behalf of the Manager, waives any claim to the Rents other than as
such Rents may be used to pay the fees and compensation of the Manager pursuant
to the terms and conditions of the Management Agreement.

Conflict with Loan Documents.  Each of Borrower and Manager acknowledge and
agree that to the extent there is a conflict between the terms and conditions
made between Operating Lessee and Manager in the Management Agreement and the
terms and provisions of the Loan Documents, the Loan Documents and this
Assignment shall control and Lender's consent to the Requested Actions shall not
limit, impair or modify the terms and provisions of the Loan Documents or the
applicability thereto to Borrower and the Property with respect to any terms or
provisions of the Management Agreement that may conflict with the terms and
provisions of the Loan Documents.  Lender reserves all of its rights and
remedies under the Loan Documents with respect to the enforcement of any such
conflicting provisions.

Representations and Warranties.  Each of Borrower and Manager represent and
warrant to Lender that: (a) this Assignment and the Management Agreement have
been executed by duly authorized representatives of Borrower and Manager and are
valid, binding and enforceable obligations of each of Borrower and Manager and
are in full force and effect and (b) each is the type of entity specified in the
opening paragraph of this Assignment, is duly organized and in good standing
under the laws of the state of its formation and is qualified to transact
business in the state where the Property is located. 

Franchise Agreement.  Manager shall be responsible to operate the Property in
accordance with the Franchise Agreement.  Manager agrees to operate the Property
as required by the Franchise Agreement and agrees to promptly send Operating
Lessee all notices received by Manager under the Franchise Agreement adversely
affecting the franchise or Property upon receipt of such notices.

Permits and Contracts. Manager hereby acknowledges and agrees that some, or all,
contracts executed by Manager for or on behalf of Operating Lessee, which
contracts have been approved by Lender (if such approval is required by the Loan
Documents), permits, licenses and






authorizations necessary for the use, operation and maintenance of the Property,
including, but not limited to, the liquor license for alcoholic beverage
services as the Property (the "Liquor License") (collectively, the "Permits and
Contracts") may be held by, or executed in the name of, Manager or its
affiliate.  By executing this Assignment, Manager (a) agrees that it or its
affiliate is holding, providing or executing all such Permits and Contracts for
the benefit of Operating Lessee (exclusive of any employment contracts or
agreements) and (b) agrees that as security for the repayment of the Debt by
Borrower in accordance with the Security Instrument, to the extent permitted by
applicable laws and regulations, Manager hereby grants to Lender a security
interest in and to the Permits and Contracts.  Moreover, Manager hereby agrees
that, upon an Event of Default, subject to applicable laws and regulations, it
will assign the Permits and Contracts to Lender or to Lender's designee, at the
request of Lender, if such Permits and Contracts are assignable or otherwise
continue to hold such Permits and Contracts for the benefit of Lender or such
Lender's designee until such time as Lender or such Lender's designee can obtain
such Permits and Contracts in its own name or the name of a nominee.  Manager
further agrees to cooperate with Lender or Lender’s nominee in the application
and liquor licensing process if such cooperation is required by the alcoholic
beverages licensing authorities (the "Liquor License Authorities") in order to
effect the transfer of the Liquor License to Lender or its nominee or in the
issuance of a new liquor license in the name of Lender or Lender’s nominee,
including, without limitation, the execution and delivery of such documents as
may be required by the Liquor License Authorities.

Governing Law.  This Assignment shall be governed, construed, applied and
enforced in accordance with Section 11.3 of the Loan Agreement.

Notices.  All notices, consents, approvals and requests required or permitted
hereunder shall be delivered in accordance with Section 11.6 of the Loan
Agreement and the following:

If to Manager:

 

NHS LLC d/b/a National Hospitality Services

1635 43rd Street South, Suite 205

Fargo, ND 58103

 

No Oral Change.  This Assignment may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the
part of Operating Lessee, Fee Borrower, Lender or Manager, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

Liability.  This Assignment shall be binding upon and inure to the benefit of
Operating Lessee and Lender and their respective successors and assigns forever.

Inapplicable Provisions.  If any term, covenant or condition of this Assignment
is held to be invalid, illegal or unenforceable in any respect, this Assignment
shall be construed without such provision.








Headings, etc.  The headings and captions of various paragraphs of this
Assignment are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

Duplicate Originals, Counterparts.  This Assignment may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original.  This Assignment may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Assignment.  The failure of any party hereto
to execute this Assignment, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.

Number and Gender.  Whenever the context may require, any pronouns used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural and vice versa.

Miscellaneous.

Wherever pursuant to this Assignment (i) Lender exercises any right given to it
to approve or disapprove, (ii) any arrangement or term is to be satisfactory to
Lender or (iii) any other decision or determination is to be made by Lender, the
decision of Lender to approve or disapprove, all decisions that arrangements or
terms are satisfactory or not satisfactory and all other decisions and
determinations made by Lender, shall be in the sole and absolute discretion of
Lender and shall be final and conclusive, except as may be otherwise expressly
and specifically provided herein.

Wherever pursuant to this Assignment it is provided that Borrower shall pay any
costs and expenses, such costs and expenses shall include, but not be limited
to, legal fees and disbursements of Lender, whether retained firms, the
reimbursement for the expenses of in-house staff or otherwise.

Defined Terms.  Any capitalized terms not otherwise defined herein shall be
defined as set forth in the Loan Agreement.

Joint and Several Liability.  If more than one Person has executed this
Assignment as “Borrower,” the representations, covenants, warranties and
obligations of all such Persons hereunder shall be joint and several.

 

[NO FURTHER TEXT ON THIS PAGE]

 

 








 

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
and year first written above.

OPERATING LESSEE:

 

LF3 LUBBOCK CASA TRS, LLC,

a Delaware limited liability company

 

By:  Lodging Fund REIT III TRS, Inc.,

a Delaware corporation, as its Sole Member

 

By: Lodging Fund REIT III OP, LP, a Delaware limited partnership, as its Sole
Shareholder

 

By:  Lodging Fund REIT III, Inc., a Maryland corporation, as its General Partner

 

By: /s/ Katie Cox 

Name:  Katie Cox

Title:  Chief Financial Officer

 








FEE BORROWER:  

 

LF3 LUBBOCK CASA, LLC,

a Delaware limited liability company

 

By: Lodging Fund REIT III OP, LP, a Delaware limited partnership, as its Sole
Member

 

By:  Lodging Fund REIT III, Inc., a Maryland corporation, as its General Partner

 

By: /s/ Katie Cox 

Name:  Katie Cox

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 








MANAGER:

 

NHS LLC, a North Dakota limited liability company, d/b/a National Hospitality
Services

 

 

By: /s/ Norman H. Leslie

Name:Norman H. Leslie

Title: President

 

 

 

 

 

 








LENDER:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE BENEFIT OF THE
REGISTERED HOLDERS OF JPMCC COMMERCIAL MORTGAGE SECURITIES TRUST 2016-JP4,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2016-JP4

 

By:LNR Partners, LLC, a Florida limited liability company, as attorney-in-fact

 

By: /s/ Job Warshaw
Name: Job Warshaw

Title: President

 

 

 

 

 

 

 

 

 

 







 

 

Article I. EXHIBIT A

Article II. (Management Agreement)

 

 

 

 

 

 

 

 

 

